Exhibit 10.1


SUPPORT AGREEMENT
THIS SUPPORT AGREEMENT (this “Agreement”) is made and entered into as of October
3, 2018 by and between Hortonworks, Inc., a Delaware corporation
(“Hortonworks”), and the undersigned stockholder (“Stockholder”) of Cloudera,
Inc., a Delaware corporation (“Cloudera”). Capitalized terms that are used but
not defined herein shall have the respective meanings ascribed thereto in the
Merger Agreement (defined below).
W I T N E S S E T H
WHEREAS, as an inducement for Hortonworks to enter into that certain Agreement
and Plan of Merger and Reorganization of even date herewith by and among
Cloudera, Surf Merger Corporation, a Delaware corporation and wholly owned
subsidiary of Cloudera (“Merger Sub”), and Hortonworks (as it may be amended
from time to time by the parties thereto, the “Merger Agreement”), which
provides for the merger of Merger Sub with and into Hortonworks in accordance
with its terms (the “Merger”), Hortonworks has requested that Stockholder
execute and deliver this Agreement.
WHEREAS, pursuant to the Merger, each share of Hortonworks Common Stock that is
outstanding immediately prior to the Effective Time will be canceled and
extinguished and automatically converted into the right to receive the
consideration set forth in the Merger Agreement, all upon the terms and subject
to the conditions set forth in the Merger Agreement.
WHEREAS, as of the date hereof, Stockholder is the beneficial owner (as defined
in Rule 13d-3 promulgated under the Exchange Act) of the number of shares of
Cloudera Common Stock and other securities convertible into, or exercisable or
exchangeable for, shares of Cloudera Common Stock, all as set forth on the
signature page of this Agreement (collectively, the “Shares”).
WHEREAS, as a condition and inducement for Hortonworks to enter into the Merger
Agreement, Stockholder and Hortonworks are entering into this Agreement.
NOW, THEREFORE, the parties hereto hereby agree as follows:
1.Agreement to Vote Shares.
(a)    Until the Expiration Date, at the Cloudera Stockholder Meeting and at
every other stockholder meeting of Cloudera called to consider the Cloudera
Voting Proposal, and at every postponement or adjournment thereof, and on every
action proposed to be approved by written consent of Cloudera Stockholders with
respect to any of the following, Stockholder shall vote all outstanding Shares
and any outstanding New Shares (as defined in Section 4 hereof), to the extent
(in the case of securities convertible into, or exercisable or exchangeable for,
shares of Cloudera Common Stock) any such Shares and New Shares are capable of
being voted:
(i)    in favor of the approval of the issuance of shares of Cloudera Common
Stock in the Merger, and any proposal to adjourn or postpone any meeting of the
stockholders of Cloudera at which the issuance of shares of Cloudera Common
Stock in the Merger is submitted for the consideration and vote of the
stockholders of Cloudera to a later date if there are not proxies representing a
sufficient number of shares of Cloudera Common Stock to approve such matters on
the date on which the meeting is held;





--------------------------------------------------------------------------------





(ii)    against any Acquisition Proposal made by any Person (other than
Hortonworks) and any Acquisition Transaction proposed by any Person (other than
Hortonworks); and
(iii)    against any other action, agreement or transaction involving Cloudera
or any of the Cloudera Subsidiaries that is intended, or would reasonably be
expected, to impede, interfere with, delay, postpone, adversely affect or
prevent the consummation of the Merger or the other transactions contemplated by
the Merger Agreement.
(b)    Prior to the Expiration Date, Stockholder shall not enter into any
agreement or understanding with any person to vote or give instructions in any
manner inconsistent with this Section 2.
(c)    Notwithstanding anything to the contrary set forth herein, nothing in
this Agreement shall prohibit or otherwise impair the right or ability of
Stockholder to exercise his or her fiduciary duties in his or her capacity as a
director or officer of Cloudera, including by voting in his or her capacity as a
director to effect a Cloudera Board Recommendation Change, in each case, in
accordance with the terms of the Merger Agreement.
2.    Transfer and Encumbrance. Stockholder agrees, during the period beginning
on the date hereof and ending on the Expiration Date (as defined below), not to
sell, transfer, exchange, pledge or otherwise dispose of or encumber
(collectively, “Transfer”) any Shares or any New Shares, in each case without
the prior written consent of Hortonworks; provided, that nothing contained
herein shall prohibit (a) the net settlement of Stockholder’s options to
purchase shares of Cloudera Common Stock (to pay the exercise price thereof and
any tax withholding obligations), (b) the net settlement of Stockholder’s
restricted stock units (including performance-based restricted stock units)
settled in shares of Cloudera Common Stock (to pay any tax withholding
obligations), (c) the exercise of Stockholder’s options to purchase shares of
Cloudera Common Stock, to the extent such options would expire prior to the
Effective Time, (d) the exercise of Stockholder’s options to purchase shares of
Cloudera Common Stock or the receipt upon settlement of Stockholder’s restricted
stock units, and the sale of a sufficient number of such shares of Cloudera
Common Stock acquired upon exercise of such options or settlement of such
restricted stock units as would generate sales proceeds sufficient to pay the
aggregate applicable exercise price of shares then exercised under such options
and the taxes payable by Stockholder as a result of such exercise or settlement,
(e) such Stockholder from selling Shares under any written plan providing for
the trading of Shares in accordance with Rule 10b5-1 under the Exchange Act (a
“10b5-1 Plan”) that is described on the signature page hereto or which is put in
place after the date hereof in order to replace an expired or expiring 10b5-1
Plan (provided, that any such 10b5-1 Plan shall be implemented in accordance
with the requirements of Cloudera’s insider trading policy and on substantially
consistent terms as the expired or expiring 10b5-1 Plan, except as may be
required to implement additional sales pursuant to the foregoing clause (d)),
(f) any Transfer where such Stockholder retains sole direct and indirect voting
control over such Shares or New Shares through the term of this Agreement, (g)
any Transfer to an Affiliate of Stockholder, or (h) if Stockholder is an
individual, (i) to any member of Stockholder’s immediate family or to a trust
for the benefit of Stockholder or any member of Stockholder’s immediate family
or (ii) to any person or entity if and to the extent required by
any non-consensual legal order, by divorce decree or by will, intestacy or other
similar law; provided, however, that in the case of the foregoing clauses (g)
or (h)(i), any such Transfer shall only be permitted if and to the extent that
the transferee of such Shares or New Shares agrees to be bound by and subject to
the terms and provisions hereof to the same effect as the transferring
Stockholder. Stockholder acknowledges that the intent of the foregoing sentence
is to ensure that the Shares and any New Shares are voted in accordance with the
terms hereof.


-2-

--------------------------------------------------------------------------------





3.    No Participation in Litigation. Stockholder hereby agrees not to commence
or participate in, and use reasonable best efforts to, if requested by
Hortonworks, take all actions necessary to opt out of any class in any class
action with respect to, any claim, derivative or otherwise, against Cloudera,
Merger Sub, Hortonworks or any of their respective successors relating to the
negotiation, execution or delivery of this Agreement or the Merger Agreement or
the consummation of the Merger, including any claim (a) challenging the
validity, or seeking to enjoin the operation, of any provision of this Agreement
or the Merger Agreement or (b) alleging a breach of any fiduciary duty of the
Cloudera Board in connection with the Merger Agreement or the transactions
contemplated thereby; provided, however, that the foregoing shall not restrict
Stockholder from enforcing any of his, her or its rights under the Merger
Agreement or this Agreement.
4.    New Shares. Stockholder agrees that any shares of Cloudera Common Stock
that Stockholder purchases or with respect to which Stockholder otherwise
acquires beneficial ownership after the date of this Agreement and prior to the
Expiration Date, including, without limitation, shares issued or issuable upon
the conversion, exercise or exchange, as the case may be, of all securities held
by Stockholder that are convertible into, or exercisable or exchangeable for,
shares of Cloudera Common Stock (“New Shares”), shall be subject to the terms
and conditions of this Agreement to the same extent as if they constituted
Shares.
5.    No Obligation to Exercise Options or Other Securities. Nothing contained
in this Agreement shall require Stockholder to (i) convert, exercise or exchange
any option, warrants or convertible securities in order to obtain any underlying
shares of Cloudera Common Stock or (ii) vote, or execute any consent with
respect to, any shares of Cloudera Common Stock underlying such options,
warrants or convertible securities that have not yet been issued as of the
applicable record date for that vote or consent.
6.    Representations and Warranties of Stockholder. Stockholder hereby
represents, warrants and covenants to Hortonworks as follows:
(a)    If such Stockholder is not an individual, the execution, delivery and
performance by such Stockholder of this Agreement and the consummation by such
Stockholder of the transactions contemplated hereby are within the powers of
such Stockholder and have been duly authorized by all necessary action. If such
Stockholder is an individual, he or she has full legal capacity, right and
authority to execute and deliver this Agreement and to perform his or her
obligations hereunder. Such Stockholder has duly executed and delivered this
Agreement and, assuming the due authorization, execution and delivery by
Hortonworks, this Agreement constitutes such Stockholder’s legal, valid and
binding obligation, enforceable against it in accordance with its terms except,
in each case, as enforcement may be limited by bankruptcy, insolvency,
reorganization or similar Legal Requirements affecting creditors’ rights
generally and by general principles of equity. If such Stockholder is married
and any of the Shares or New Shares constitute community property or spousal
approval is otherwise necessary for this Agreement to be legal, valid, binding
and enforceable, this Agreement has been duly executed and delivered by, and,
assuming the due authorization, execution and delivery by Hortonworks,
constitutes the legal, valid and binding obligation of, such Stockholder’s
spouse, enforceable in accordance with its terms except, in each case, as
enforcement may be limited by bankruptcy, insolvency, reorganization or similar
Legal Requirements affecting creditors’ rights generally and by general
principles of equity.
(b)    The Shares are and the New Shares will be beneficially owned (as defined
in Rule 13d-3 promulgated under the Exchange Act) and owned of record by such
Stockholder. Such Stockholder has and will have good and valid title to such
Shares and New Shares, free and clear of any encumbrances other than pursuant to
this Agreement. As of the date hereof, such Stockholder’s Shares constitute all
of the shares of Cloudera Common Stock beneficially owned or owned of record by
such Stockholder. Except as


-3-

--------------------------------------------------------------------------------





provided for herein, such Stockholder has sole voting power (including the right
to control such vote as contemplated herein), sole power of disposition (except
with respect to Shares underlying restricted stock awards issued to directors of
Cloudera), sole power to issue instructions with respect to the matters set
forth in herein, and sole power to agree to all of the matters set forth in this
Agreement, in each case with respect to all of such Stockholder’s Shares and New
Shares.
(c)    The execution and delivery of this Agreement by such Stockholder do not,
and the performance by such Stockholder of its obligations under this Agreement
will not, (i) if such Stockholder is not an individual, violate the certificate
of formation, agreement of limited partnership, certificate of incorporation or
similar organizational documents of such Stockholder, (ii) conflict with or
violate any law, ordinance or regulation of any Governmental Authority
applicable to such Stockholder or by which any of its assets or properties is
bound, or (iii) conflict with, result in any breach of or constitute a default
(or an event that with notice or lapse of time or both would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, or result in the creation of any encumbrance on the properties
or assets of such Stockholder pursuant to, any note, bond, mortgage, indenture,
Contract, agreement, lease, license, permit, franchise or other instrument or
obligation to which such Stockholder is a party or by which such Stockholder
and/or any of its assets or properties is bound, except for any of the foregoing
as would not reasonably be expected, either individually or in the aggregate, to
impair the ability of such Stockholder to perform its obligations hereunder or
to consummate the transactions contemplated hereby on a timely basis.
(d)    The execution and delivery of this Agreement by such Stockholder do not,
and the performance by such Stockholder of its obligations under this Agreement
and the consummation by it of the transactions contemplated hereby will not,
require such Stockholder to obtain any consent, approval, authorization or
permit of, or to make any filing with or notification to, any Governmental
Authority, other than the filings of any reports with the SEC.
(e)    As of the date hereof, there is no Legal Proceeding pending or, to the
knowledge of such Stockholder, threatened against or affecting such Stockholder
and/or any of its Affiliates before or by any Governmental Authority that would
reasonably be expected to impair the ability of such Stockholder to perform its
obligations hereunder or to consummate the transactions contemplated hereby on a
timely basis.
(f)    No investment banker, broker, finder or other intermediary is entitled to
a fee or commission from Hortonworks or Cloudera in respect of this Agreement
based upon any arrangement or agreement made by or on behalf of such Stockholder
(other than as an officer or director of Cloudera).
(g)    Such Stockholder understands and acknowledges that Hortonworks is
entering into the Merger Agreement in reliance upon the execution and delivery
of this Agreement by such Stockholder and the representations, warranties and
covenants of such Stockholder contained herein. Such Stockholder understands and
acknowledges that the Merger Agreement governs the terms of the Merger and the
other transactions contemplated thereby.
7.    Additional Documents. Stockholder hereby covenants and agrees to execute
and deliver any additional documents reasonably necessary or desirable to carry
out the purpose and intent of this Agreement and the Merger Agreement.


-4-

--------------------------------------------------------------------------------





8.    Consents and Waivers. Stockholder hereby gives any consents or waivers
that are reasonably required for the consummation of the Merger under the terms
of any agreement to which Stockholder is a party or pursuant to any rights
Stockholder may have.
9.    Termination. This Agreement shall terminate and shall have no further
force or effect as of the earlier to occur of (i) receipt of the Requisite
Cloudera Stockholder Approval, (ii) the date the Merger Agreement shall have
been validly terminated pursuant to Article IX thereof (the “Expiration Date”)
and (iii) a Cloudera Board Recommendation Change due to Cloudera’s receipt of a
Superior Proposal, to the extent such Cloudera Board Recommendation Change is
permitted by, and subject to the applicable terms and conditions of Section
7.4(f)(i) of the Merger Agreement; provided, however, that notwithstanding the
foregoing, the provisions in Section 10 hereof shall survive in full force and
effect following the consummation of the Merger.
10.    Miscellaneous.
(a)    Notices. All notices and other communications hereunder shall be in
writing and shall be deemed duly given (i) on the date of delivery if delivered
personally, (ii) on the date of confirmation of receipt (or, the first business
day following such receipt if the date is not a business day) of transmission by
telecopy or telefacsimile, or (iii) on the date of confirmation of receipt (or,
the first business day following such receipt if the date is not a business day)
if delivered by a nationally recognized courier service. All notices hereunder
shall be delivered as set forth below, or pursuant to such other instructions as
may be designated in writing by the party to receive such notice:
(i)    If to Hortonworks, to:
Hortonworks, Inc.
5470 Great America Parkway
Santa Clara, California 95054
Attention: David Howard
Facsimile No.: (408) 520-7843
With a copy (which shall not constitute notice) to:


Latham & Watkins LLP
150 Scott Drive
Menlo Park, California 94025
Attention: Tad J. Freese, Mark M. Bekheit
Facsimile No.: (650) 328-4600
(ii)    If to Stockholder, to the address set forth on the signature page
hereto.
(b)    Certain Interpretations.
(i)    The words “include,” “includes” and “including” when used herein shall be
deemed in each case to be followed by the words “without limitation.”
(ii)    The headings contained in this Agreement are for reference purposes only
and shall not affect in any way the meaning or interpretation of this Agreement.


-5-

--------------------------------------------------------------------------------





(c)    Entire Agreement. This Agreement and the documents and instruments and
other agreements among the parties hereto referenced herein: (i) constitute the
entire agreement among the parties with respect to the subject matter hereof and
supersede all prior agreements, understandings, representations and conditions,
both written and oral, among the parties with respect to the subject matter
hereof, and (ii) are not intended to confer upon any other person any rights or
remedies hereunder.
(d)    Assignment. This Agreement shall not be assigned by operation of law or
otherwise, except that Hortonworks may assign the rights and delegate its
obligations hereunder to its affiliates so long as Hortonworks remains obligated
to perform those obligations required to be performed by Hortonworks hereunder.
(h)    Amendments and Modification. This Agreement may not be modified, amended,
altered or supplemented except by the execution and delivery of a written
agreement executed by the parties hereto.
(i)    Waiver. No waiver by any party hereto of any condition or of any breach
of any provision of this Agreement shall be effective unless in writing.
(j)    Severability. In the event that any provision of this Agreement or the
application thereof becomes or is declared by a court of competent jurisdiction
to be illegal, void or unenforceable, the remainder of this Agreement will
continue in full force and effect and the application of such provision to other
persons or circumstances will be interpreted so as reasonably to effect the
intent of the parties hereto. The parties further agree to replace such void or
unenforceable provision of this Agreement with a valid and enforceable provision
that will achieve, to the extent possible, the economic, business and other
purposes of such void or unenforceable provision.
(k)    Specific Performance and Other Remedies.
(i)    Specific Performance. The parties shall be entitled to seek an injunction
or injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions hereof in any court of the United States or any state
having jurisdiction, this being in addition to any other remedy to which they
are entitled at law or in equity.
(ii)    Other Remedies. Any and all remedies herein expressly conferred upon a
party will be deemed cumulative with and not exclusive of any other remedy
conferred hereby, or by law or equity upon such party, and the exercise by a
party of any one remedy will not preclude the exercise of any other remedy. The
parties hereto agree that irreparable damage would occur in the event that any
of the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached.
(l)    Fees and Expenses.
(i)    Except as otherwise provided in the Merger Agreement, all costs and
expenses incurred in connection with this Agreement and the transactions
contemplated hereby shall be borne by the party incurring such expenses.
(ii)    If any action or other proceeding relating to the enforcement of any
provision of this Agreement is brought by any party hereto, the prevailing party
shall be entitled to recover


-6-

--------------------------------------------------------------------------------





reasonable attorneys’ fees, costs and disbursements from the opposing party or
parties in such action or other preceding (in addition to any other relief to
which the prevailing party may be entitled).
(m)    GOVERNING LAW. EXCEPT AS OTHERWISE PROVIDED HEREIN, ALL QUESTIONS AND/OR
DISPUTES CONCERNING THE CONSTRUCTION, VALIDITY AND INTERPRETATION OF THIS
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY THE
INTERNAL LAWS, AND NOT THE LAW OF CONFLICTS, OF THE STATE OF DELAWARE. EACH
PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES TO BE SUBJECT TO, AND
HEREBY CONSENTS AND SUBMITS TO, THE JURISDICTION OF THE COURTS OF THE STATE OF
DELAWARE AND AGREES THAT ANY ACTION INVOLVING ANY EQUITABLE OR OTHER CLAIM SHALL
BE BROUGHT EXCLUSIVELY IN THE DELAWARE COURT OF CHANCERY. IN THE EVENT THAT THE
DELAWARE COURT OF CHANCERY DOES NOT ACCEPT OR DOES NOT HAVE JURISDICTION OVER
ANY SUCH ACTION, EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ANY SUCH ACTION THEN SHALL BE BROUGHT EXCLUSIVELY IN THE UNITED STATES
DISTRICT COURT FOR THE DISTRICT OF DELAWARE.
(n)    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ALL
RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED
ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
THE ACTIONS OF ANY PARTY HERETO IN NEGOTIATION, ADMINISTRATION, PERFORMANCE OR
ENFORCEMENT HEREOF.


(o)    Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other party, it being understood that all parties need not
sign the same counterpart.
[Remainder of Page Intentionally Left Blank]




-7-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have executed this Agreement on the date
first above written.


HORTONWORKS, INC.
 
STOCKHOLDER
 
 
 
 
 
By:
 
 
 
 
 
Name:
 
Print Stockholder Name
 
Title:
 
 
 
 
 
 
By:
 
 
 
 
 
Signature



 
 
Address:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Company Capital Stock Beneficially Owned:
 
 
 
 
 
 
 
 
Common Stock:
 
 
 
 
Common Stock issuable upon the exercise of
 
 
 
outstanding options, warrants
 
 
 
or other rights:
 
 
 
 
 
 
 
 
 
Description of any applicable 10b5-1 Plan:





[Signature Page to Support Agreement]